Citation Nr: 1512619	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than September 23, 2010, for a total rating for compensation based on individual unemployability (TDIU).  

2.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, characterized as an anxiety disorder, from July 3, 2009, to September 22, 2010, and in excess of 70 percent for same disorder, now characterized as posttraumatic stress disorder (PTSD), on and after September 23, 2010.  

3.  Entitlement to an initial compensable rating for postoperative residuals of a tendon repair of the right hand with decreased strength and dexterity.  

4.  Entitlement to service connection for a left hand disorder.  

5.  Entitlement to service connection for a lung disorder.  

6.  Entitlement to service connection for a spine disorder, to include arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty under honorable conditions from January 1994 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in September 2010 and October 2012 by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in April 2014.  A transcript of that proceeding is of record.  

The Board herein finds that a 50 percent schedular evaluation is for assignment for the Veteran's service-connected acquired psychiatric disorder as of July 3, 2009, and that a 100 percent schedular rating for that same disorder is for assignment from September 23, 2010.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. From July 3, 2009, to September 22, 2010, the Veteran's service-connected acquired psychiatric disorder was productive of occupational and social impairment with reduced reliability and productivity due to various symptoms, but with no showing of any greater impairment.  

2.  From September 23, 2010, to the present, the Veteran's service-connected acquired psychiatric disorder is demonstrated to have been productive of complete social and industrial impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation, but not greater, from July 3, 2009, to September 22, 2010, and a 100 percent rating on and after September 23, 2010, for a service-connected  acquired psychiatric disorder, previously characterized as an anxiety disorder and later as PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9411, 9413 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notification obligation in this case was accomplished by way of the RO's letters to the Veteran in September 2009 and March 2011 as to the original claims for service connection for an acquired psychiatric disorder.  His claim for initial rating is a downstream issue from that of service connection for a psychiatric disability, the claim for which was entered in July 2009 and continuously prosecuted since that time.  Moreover, the specific statutory and/or regulatory criteria governing the issue were specifically set forth in various decisional documents provided to the Veteran and the arguments advanced by and on her behalf reflect both knowledge and understanding of the dispositive criteria, but without any challenge that VA failed to meet its obligations under its duty to notify.  On that basis, no prejudicial error is found to have resulted in the provision of notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated by the facts and circumstances in this case.  The record includes the Veteran's service treatment and personnel records, his records from the Social Security Administration, and various records relating to private and VA medical examination and treatment compiled during postservice years.  Also, the Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist as to records retrieval has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The record indicates that VA has afforded the Veteran two VA psychiatric or psychological examinations in order to ascertain the nature and severity of the disability in question.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  The Board recognizes that the Veteran contends that the VA examination provided him in July 2010 was inadequate on the basis that it was very brief, that the Veteran's spouse was not permitted to accompany him during the examination, and that the Veteran experienced a panic attack during the evaluation.  Mindful of the Veteran's allegations and the fact that the Veteran's spouse is a licensed practical nurse who previously afforded care for psychiatric patients, the Board nevertheless finds that the results of that evaluation are not inconsistent with other records of examination and treatment records compiled during the same period, some of which reflect that the Veteran was interactive with the examiner and that assignment was made by the medical professional of scores on the Global Assessment of Functioning (GAF) Scale demonstrating far less than the total social and industrial impairment alleged by the Veteran.  Such are reflective of other than total social and industrial impairment, and in fact not more than occupational and social impairment with reduced reliability and productivity due to pertinent symptoms.  On that basis, the Board finds that remand to obtain a retrospective examination of the severity of disorder prior to September 2010 is unnecessary.  Further development action relative to the disability herein at issue is otherwise not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Analysis

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

In this instance, service connection for an anxiety disorder, not otherwise specified, was established by rating action in September 2010.  At that time, a 30 percent evaluation was assigned therefor under DC 9413, effective from July 3, 2009.  The Veteran timely appealed the assignment of the initial rating and in addition, he submitted in September 2010 a claim for service connection for PTSD.  That claim was granted by RO action in October 2012, at which time the 30 percent rating for an anxiety disorder was discontinued after September 22, 2010, and replaced by a 70 percent rating for PTSD, effective from September 23, 2010.  Given that the Veteran's status from a psychiatric perspective has been at issue throughout the period from July 3, 2009, regardless of the change in diagnosis, the issues presented are whether a rating in excess of 30 percent is for assignment from July 2009 to September 2010 and whether a rating in excess of 70 percent is assignable on and after September 23, 2010, both per Fenderson.  

Under the general rating formula for mental disorders encompassing both DC 9411 and DC 9413, a 30 percent rating is assignable for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443  . 

The GAF scale is one reflecting psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994); see also Carpenter v. Brown , 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.   

The Veteran offers statements and testimony by his spouse in support of his entitlement to a higher evaluation for his service-connected psychiatric disorder, alleging in principal part that a 100 percent evaluation is assignable therefor from July 3, 2009, on the basis of complete social and industrial impairment.  He alleges that he became unable to work in May 2009 as he had for years in the property management field or in any other line of work due largely to his psychiatric disorder herein at issue.  Pertinent manifestations are noted to include nightmares, social isolation, irritability, anger, flashbacks, and paranoia, among others.  

As for the latter period, the Veteran is shown to have undergone a VA examination in August 2012 which confirmed the presence of service-related PTSD.  Also, the VA examiner assigned a GAF score of 30 based solely on the Veteran's PTSD and noted specifically as well that there was occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  But, in addition, the VA examiner at the conclusion of her report found that the Veteran's PTSD most likely represented a progression of his earlier diagnosed anxiety disorder and it was her opinion that he was most likely 100 percent impaired by his PTSD and unable to hold a job.  On balance, the evidence is at least as likely as not that total social and industrial impairment due to PTSD was present during the entirety of the period on and after September 23, 2010, and on that basis, a 100 percent schedular evaluation is therefore for assignment during that period.  

Regarding the period prior to September 23, 2010, a preponderance of the evidence is against the existence of total impairment social and occupational adjustment.  When evaluated by a private examiner in June 2010, the Veteran appeared casually dressed and clean and he was alert and oriented, with knowledge of the month and year, but not the day.  He was able to abstract the meaning of a common saying and his speech was normal in rate, rhythm, and volume.  His thoughts were organized and logical, but he was at times tangential.  He did not respond to cues to interrupt his line of thinking.  No hallucinations or delusional thinking was in evidence.  A GAF score of 50 was assigned.  

Separate medical providers assigned a GAF score of 49 in August 2010 and 45 in September 2010, with notation that the highest GAF score in the past year had been 49.  On examination in early September 2010, it was indicated that the Veteran was alert, oriented, and friendly; he was euthymic and there was evidence of mild hyperactivity, but with normal speech and organized thoughts, as well as good insight and judgment.  

The record indicates further that a VA psychological examination was afforded the Veteran in July 2010, with mental status evaluation showing ruminations involving thought content, sleep impairment, and only fair impulse control and yielding a diagnosis of an anxiety disorder, not otherwise specified.  A GAF score of 62 was assigned and it was specifically concluded by the VA examiner that total social and industrial impairment was not present.  It was, however, noted in the affirmative that the Veteran's signs and symptoms of psychiatric disability resulted in deficiencies in the areas of judgment, thinking, family relations, work, mood, and school, but when the examiner considered each such element individually, no deficiency was indicated as to judgment, thinking, family relations, or work.  School was found not to be applicable, leaving the only deficiency being a significantly distressed mood.  

The Board likewise notes the Veteran's written statements and those of his spouse, as well as her hearing testimony, as to the existence of disabling psychiatric manifestations from July 2009 to September 2010, which although not incredible are nonetheless inconsistent with the clinical findings and opinions offered during the period in question as to the severity of the Veteran's service-connected psychiatric disability which fail to show deficiencies in most area or, for that matter, complete impairment.  With due consideration of all of the evidence and in recognition of 38 C.F.R. § 4.7, the disability picture presented more nearly approximates the criteria for a 50 percent rating from July 3, 2009, to September 22, 2010.  A preponderance of the evidence is otherwise against the assignment of a rating in excess of 50 percent.  

The Board has also considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the disability at issue.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Here, the Veteran's service-connected psychiatric disorder is fully accounted for under the applicable DCs, to include the various manifestations identified.  The general rating formula for mental disorders adequately addresses the foregoing.  The ratings assigned under that framework are commensurate with the level of disablement shown as to that disorder in its initial phase.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Accordingly, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of extraschedular ratings with respect to any point during the period under consideration herein.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 50 percent rating, but not greater, is assigned for a service-connected acquired psychiatric disorder from July 3, 2009, to September 22, 2010, subject to those provisions governing the payment of monetary benefits.  

A 100 percent schedular rating is assigned for the period on and after September 23, 2010, for a service-connected acquired psychiatric disorder, subject to those provisions governing the payment of monetary benefits.  


REMAND

Further development of the issues remaining on appeal as certified is necessary, requiring remand to the AOJ.  

The Veteran alleges that service connection for left hand, lung, and spine disorders are in order and he points to the May 2014 opinion of Dr. Olson, his treating VA physician, as to the nexus of each of the foregoing to his period of service, including traumas to the areas in question while serving on active duty.  The Board takes note of Dr. Olson's nexus opinion, but notes as well that it is not accompanied by any rationale for the conclusions therein set forth.  

Per the Veteran, those inservice traumas referenced by himself and Dr. Olson were incorrectly described, if even noted, by the VA examiner who conducted a July 2010 examination of his left hand.  Findings therefrom disclosed no current disability, although it is contended by the Veteran that his hand is in fact impaired due to weakness and pain as a result of inservice trauma.  One such trauma is noted in service treatment and personnel records as having occurred in April 1995 when the Veteran and another service person were involved in horseplay which became more heated and continued despite orders to cease by their superiors, leading to disciplinary action.  There, too, is evidence that the Veteran intentionally struck a tool cabinet or was pushed into that cabinet during or after the aforementioned incident, with a resulting injury to his left hand involving a fracture of the left fifth metacarpal.  This was among many incidents of an identified pattern of misconduct which led to the Veteran's involuntary separation from service and there is no indication as to any consideration to date by way of a VA administrative determination as to whether any injury of the Veteran's left hand was the result of willful misconduct.  This is a needed first step to determine whether there is a left hand disability for which a grant of service connection is in order.  

As well, the record now contains a notice of VA hospitalization of the Veteran in December 2012 with admission diagnoses of pneumonia and hypoxemia, but records relating to that period of hospital care are not now within his actual or virtual claims folder.  The Veteran's spouse indicates that a consulting infectious disease specialist advised her during that hospitalization that something more than simple pneumonia was present, but did not say what that was other than that there was evidence of prior lung damage.  Also, the Veteran alleges that he experienced a medical emergency at the time of a VA lung examination in July 2010.  At that time his oxygen saturation rate was found to severely reduced and he underwent immediate breathing treatments, which effectively precluded any thorough examination of his claimed lung disorder.  

As for his spine, the Veteran reports that the VA examiner in July 2010 identified an incorrect history as to the circumstances of an inservice injury involving his spine, thereby rendering inadequate the adverse medical opinion as to the nexus of his claimed spinal disorder to service.  He notes that the VA examiner referenced but a fall from a chair, when in actuality it was a fall from a ladder to a chair and then to the floor when a B-52 bomber crashed in anticipation of an airshow.  

The Veteran also seeks a compensable rating for his service-connected right hand disorder.  He directs the Board's attention to VA examination findings in 2012 identifying a far more disabling hand disability than was shown by a previous VA examination in 2010, but he disagrees with a VA examiner's opinion in January 2013 that the inservice findings were not significant enough to result in the level of  disablement shown in 2012.  He asserts that the 2010 examination was inadequate in that it did not entail any clinical examination of the right hand and was too brief and not thorough enough to be relied upon.  The Board takes note of the Veteran's account and testimony from his spouse as to the absence of any injury or trauma to the right hand since the inservice injury, but also that there was noted on a VA general medical examination in August 2012 to be a history of the Veteran having been accosted and having suffered a broken hand status post surgical repair.  There is other historical evidence on file as to multiple stabbings and/or gunshot wounds of the Veteran in connection with his work as a "cleaner" for property owners who wished to rid their rental properties of criminal elements.  As indicated, there is much conflicting evidence as to the occurrence of intercurrent injuries which may have involved the right hand and possibly other body areas herein at issue.  Further clarification as to the nature of any and all postservice injuries is needed, as is further VA medical examination and opinion as to the extent of service-connected disability of the Veteran's right hand.  

Notice is taken by the Board that the issue of the Veteran's TDIU entitlement prior to September 23, 2010, remains at issue and that it is otherwise inextricably intertwined with the other claims for VA compensation, be it for an initial rating for right hand disablement or service connection for left hand, lung, and spine disorders.  See Harris v. Dewinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  By administrative decision, the AOJ should determine whether any injury of the left hand sustained by the Veteran in or following an April 1995 incident involving a fellow service person was the result of willful misconduct on the part of the Veteran.  

2.  Request that the Veteran provide a written account of all postservice injuries to either hand or upper extremity, lung, and/ or spine, including but not limited to references in the record as to a postservice events involving being accosted by another and fracturing a hand, any gunshot wounds on one or more occasion, or any and stabbings on one or more occasions.  All of the circumstances involving those injuries, to include their dates, where medical treatment was received therefor, and the extent of medical treatment should be provided.  

The AOJ should then attempt to obtain any and all pertinent records of medical care for inclusion in the claims folder.  

3.  Obtain for inclusion in the Veteran's VA electronic claims folder all pertinent VA treatment records not already on file.  This should include the records of a VA hospitalization in December 2012 with admission diagnoses of pneumonia and hypoxemia.  

4.  Thereafter, afford the Veteran VA medical examinations for evaluation of the nature and etiology of claimed disorders of the lungs and spine, inclusive of arthritis, and if his left arm injury is otherwise found by the AOJ not to be the result of willful misconduct, then afford him a VA examination of the left hand in order to determine its relationship to the Veteran's period of active service or any event thereof.  The claims file should be made available to the VA examiners and the VA examiners should indicate in their reports whether in fact the claims folder was made available and reviewed.  All necessary clinical and diagnostic testing should be undertaken and all pertinent diagnoses should be fully set forth.  

Thereafter, the VA examiners, as applicable, should offer a medical opinion with full supporting rationale as to the following:

a)  Is it at least as likely as not that any indicated disability of the Veteran's left hand, either lung, or the spine had its onset in service or is otherwise attributable to military service or any event thereof, including any inservice injury or trauma to the affected area?  Consideration should be afforded the Veteran's accounts of inservice and postservice injuries.  

b)  Is arthritis of the left hand or spine indicated to have been present within the one-year period immediately following the Veteran's separation from active service in June 1995, and, if so, how and to what degree was it manifested?

5.  Afford the Veteran VA orthopedic and neurological examinations involving his service-connected right hand disorder so that its nature and severity may be clarified.  The claims file should be made available to the VA examiner and the VA examiner should indicate in his/her report whether in fact the claims folder was made available and reviewed.  All necessary orthopedic evaluation and, as appropriate, neurological examination and testing, should be accomplished, to include complete examination of the Veteran's right hand.  Full range of motion studies should be undertaken, and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the right hand due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.  All pertinent diagnoses should be set forth and the examiner should offer a medical opinion supported by a complete rationale as to whether currently shown disability of the right hand is attributable to the disorder for which service connection has previously been established.  

6.  Readjudicate the certified issues on appeal which remain and if any benefit sought on appeal is not granted to the Veteran's satisfaction, provide to him a supplemental statement of the case and afford him a reasonable period in which to respond, before returning the case to the Board.  

No action by the appellant is needed until he is further advised.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


